Citation Nr: 1728104	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-19 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 9, 2000, for the award of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating of 70 percent for PTSD from November 9, 2000, to January 21, 2014.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) from November 9, 2000, to January 21, 2014.  


REPRESENTATION

Appellant represented by:	Jaques P. DePlois, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from January 1960 to January 1964.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted service connection for PTSD and assigned a 10 percent disability rating effective May 15, 2001.  During the course of the appeal, an April 2014 rating decision increased the Veteran's disability rating for PTSD from 10 percent to 50 percent disabling, for the period from November 9, 2000, to January 21, 2014, and to 100 percent effective January 21, 2014. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2017.  At that time, he indicated that he was limiting his PTSD evaluation claim inasmuch as he was only seeking a rating of 70 percent for PTSD for the period from November 9, 2000, to January 21, 2014.  While a claimant is generally presumed to be seeking the maximum benefit available by law, he can choose to limit his claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  He also indicated that he was seeking TDIU for the period from November 9, 2000, to January 21, 2014.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Finally, he withdrew his claim for an earlier effective date for service connection for PTSD.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the February 2017 Board hearing, the Veteran indicated his intent to withdraw the issue of entitlement to an effective date prior to November 9, 2000, for service connection for PTSD currently on appeal.

2.  Resolving reasonable doubt in the Veteran's favor, for the period from November 9, 2000, to January 21, 2014, the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms such as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances (including work or a worklike setting); and difficulty in establishing and maintaining effective relationships.

3.  The Veteran's sole service-connected disability is PTSD, rated as 70 percent disabling from November 9, 2000, to January 21, 2014.

4.  At no time from November 9, 2000, to January 21, 2014, has the Veteran been able to maintain substantially gainful employment as a result of his service-connected PTSD consistent with his education and employment history.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of issue of entitlement to an effective date prior to November 9, 2000, for service connection for PTSD by the appellant have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for a rating of 70 percent were met from November 9, 2000, to January 21, 2014, for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU were more nearly approximated from November 9, 2000, to January 21, 2014.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.160, 3.341, 3.400, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  Increased rating for PTSD

In light of the favorable decision to grant the 70 percent rating for PTSD and TDIU for the period from November 9, 2000, to January 21, 2014, results which he testified would constitute a complete grant of benefits on appeal, a discussion of VA's duties to notify and assist is not necessary.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

A July 2011 rating decision granted the Veteran service connection for PTSD and assigned a 10 percent rating as of May 15, 2001.  The RO subsequently increased the Veteran's rating to 100 percent as of January 21, 2014, and to 50 percent from November 9, 2000, to January 21, 2014.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the Veteran has clearly limited his claim inasmuch as he is seeking a 70 percent rating from November 9, 2000, to January 21, 2014.

PTSD is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Under the general rating formula for mental disorders, a rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

Since the beginning of this appeal, the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fifth Edition (DSM-V) was released. This updated medical text, which is incorporated by reference in VA regulations for rating purposes pursuant to 38 C.F.R. § 4.130, see 79 Fed. Reg. 45093  (Aug. 4, 2014), recommends that GAF scores be dropped due to their "conceptual lack of clarity."  See DSM-V, at 16.  However, the scores will be reported here inasmuch as they support the Veteran's claim for the time period in question.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran urges that his manifestations of PTSD for the period from November 9, 2000, to January 21, 2014, more nearly approximate those representative of a 70 percent rating than a 50 percent rating.  Because the Board finds the evidence in equipoise on this point, it grants a 70 percent rating, as set forth below.  

The principal piece of probative evidence in this matter that supports the award of a 70 percent rating is the February 2017 'medical nexus opinion' submitted by appellant at the hearing.  The February 2017 opinion from Mediscope Consultants, A Legal Nurse Consulting Firm, is authored by A.C., RN, BSN.  This report provides a detailed assessment of the Veteran, with reference to his occupational and mental health background.  Ms. A.C. opines, "based upon careful review of the records demonstrating ongoing psychiatric impairments and the VA schedule of ratings for mental disorders criteria, it is my opinion that [the Veteran]'s service connected psychiatric condition most closely approximates a 70% schedular rating as early as September 2000.  The veteran's service connected PTSD and secondary depression caused occupational and social impairment with deficiencies in most areas including work, family relations judgment, thinking and mood."  She explained that the Veteran's GAF score of 40 in September 2000 was consistent with a 70 percent rating, as it was representative of some impairment in reality testing or communication, major impairment in several areas such as work or school family relations judgment, thinking or mood.  

The Board notes that this opinion is set out in a highly detailed five-page report that addresses and discounts seemingly contrary evidence, and notes multiple treatment and examination records that support her assessment.  It addresses the prior VA examination opinions and treatment records.  In short, the Board finds it a persuasive and highly probative medical opinion in support of the assignment of a 70 percent rating.  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Board must assess the credibility and weight to be attached to medical opinions.  Provided these opinions include adequate statements of reasons or bases, the Board may favor one opinion over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Where a medical expert has fairly considered all the evidence, his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt A.C., RN, BSN's February 2017 opinion regarding the assignment of a 70 percent rating for PTSD, as it finds it well-supported and thorough.  Accordingly an initial rating of 70 percent for PTSD is granted for the period from November 9, 2000, to January 21, 2014.  

III.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

The Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the Veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 4.3.

At the outset, the Veteran's sole service connected disability is his PTSD.  As this disability is rated as 70 percent disabling as a result of this decision, the initial rating percentage threshold is met for consideration of a TDIU under 38 C.F.R. § 4.16 for the period from November 9, 2000, to January 21, 2014.

The Veteran has testified that his PTSD rendered him unemployable from November 9, 2000, to January 21, 2014.  He filed a VA form 21-8940, Unemployability Claim, in February 2017 indicating that he last worked in July 1999 as a driving instructor for a truck school.  His work history was as a truck driver.  He noted that he had no additional training since high school.  In his prior VA form 21-8940 filed in November 2000, he indicated the same basic facts, though he listed multiple driving jobs from 1988 to 1999 as well as his Naval training and police recruit school.  

For much of the same reasons set forth in the above PTSD evaluation, the principal piece of probative evidence that supports the award of TDIU for the period from November 9, 2000, to January 21, 2014 is the Mediscope opinion.  It provides a detailed, well-supported opinion that places the evidence in equipoise as to whether PTSD caused him to be unemployable for the period in question.  Ms. A.C. reviews the evidence which relates to occupational functioning and notes the following with regard to the period beginning as early as September 2000:  

Although the veteran may be able to obtain part-time employment, based on the veteran's ongoing chronic psychiatric impairments such as difficulty with understanding, concentrating and remembering; severely impaired judgment; extreme social isolation; neglect of hygiene; difficulty maintaining healthy and effective interpersonal relationships, including difficulty being around people and lack of trust of others; an inability to deal with authority; difficulty dealing with stress; limited insight; intrusive thoughts; and anxiety and depression, it is at least as likely as not that the veteran would have great difficulty maintaining any degree of employment. The veteran would more likely than not exhibit difficulties with carrying out instructions, performing repetitive tasks, responding to supervisors and/or co-workers, maintaining personal appearance and demonstrating reliability. Based on the veteran's low GAF scores, he would have great difficulty meeting the mental demands of unskilled sedentary work. The veteran also suffers from symptoms of fatigue due to lack of sleep. It is a well-documented clinical phenomenon that sleep deprivation causes concentration and other problems and the claims files report such affects.  

Ms. A.C. found the January 2014 VA examiner's opinion lacking as to the period in question, noting that a 2002 opinion which supported unemployability was more dispositive because it cited to instances in the Veteran's history that were consistent with severe occupational impairment.  She noted that the 2002 opinion referenced the Veteran's difficulty with maintaining employment evidenced by his having had 29 jobs since being released from prison, inability to remain at a job for more than 3-4 months and an inability to handle being around others including difficulty dealing with people due to PTSD.  She indicated that this 2002 opinion supported a finding of unemployability.  

The Board notes that the Mediscope opinion is uncontroverted and thorough, as well as well-supported by reference to the record.  It addresses the prior VA examination opinion and treatment records.  In short, the Board finds it a persuasive and highly probative medical opinion in support of the assignment of TDIU for the period in question.  

The Board adopts A.C., RN, BSN's February 2017 opinion regarding the assignment of TDIU for the period from November 9, 2000, to January 21, 2014.  Wray v. Brown, 7 Vet. App. at 493.  

						[CONTINUED ON NEXT PAGE]



ORDER

The appeal of issue of entitlement to an effective date earlier than November 9, 2000, for service connection for PTSD is dismissed.  

An initial rating of 70 percent for PTSD is granted for the period from November 9, 2000, to January 21, 2014, subject to the laws governing the award of monetary benefits. 

TDIU is granted for the period from November 9, 2000, to January 21, 2014, subject to the laws governing the award of monetary benefits.




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


